EXHIBIT 10.11


COVENTRY HEALTH CARE, INC. (THE “COMPANY”)
SUMMARY OF NAMED EXECUTIVE OFFICER COMPENSATION


BASE SALARY

The following table sets forth the current base salaries provided to the
Company’s Chief Executive Officer and four most highly compensated executive
officers:

Executive Officer Current Salary Allen F. Wise (former Chief Executive Officer
and President) $  750,000  Dale B. Wolf, Chief Executive Officer $  850,000 
Thomas P. McDonough, President $  850,000  Harvey C. DeMovick, Jr $  600,000 
Bernard J. Mansheim, M.D $  410,000 


EXECUTIVE MANAGEMENT INCENTIVE PLAN

2004 CRITERIA AND BONUSES

The Company’s Chief Executive Officer and four most highly compensated officers
are also eligible to receive a bonus each year under the Company’s 2004
Executive Management Incentive Plan (the “2004 EMIP”), which was previously
filed as Exhibit 10.20 to the Company’s Annual Report on Form 10-K for the
fiscal year ended December 31, 2003. For fiscal year 2004, bonuses under the
2004 EMIP were based on the attainment of budgeted EPS (earnings per share). The
bonuses paid to the Company’s Chief Executive Officer and four most highly
compensated executive officers for performance in fiscal year 2004 is set forth
below:

Executive Officer Bonus for 2004 Allen F. Wise (former Chief Executive Officer
and President) $ 2,000,000 1  Dale B. Wolf, Chief Executive Officer
$    750,000 2  Thomas P. McDonough, President $ 1,250,000     Harvey C.
DeMovick, Jr $    400,000 3  Bernard J. Mansheim, M.D $    350,000    


2005 CRITERIA

Pursuant to the Company’s 2005 Executive Management Incentive Plan (the “2005
EMIP”), which was previously filed as Exhibit 10.2 to the Company’s Current
Report on Form 8-K, dated November 23, 2004, the Compensation Committee of the
Company’s Board of Directors approved the bonus criteria for fiscal year 2005
under the 2005 EMIP. For fiscal year 2005, bonuses under the 2005 EMIP will be
based on the attainment of budgeted EPS.

--------------------------------------------------------------------------------

1 Plus $600,000 deferred under the 2004 Mid-Term Executive Retention Program.
2 Plus $500,000 deferred under the 2004 Mid-Term Executive Retention Program.
3 Plus $100,000 deferred under the 2004 Mid-Term Executive Retention Program.


2004 MID-TERM EXECUTIVE RETENTION PROGRAM

In addition to their base salaries and bonuses, the Company’s Chief Executive
Officer and four most highly compensated executive officers are also eligible to
receive an annual cash and stock credit allocation to an account under the 2004
Mid-Term Executive Retention Program, effective July 1, 2004, a copy of which is
filed herewith as Exhibit 10.26 to this Annual Report on Form 10-K for the
fiscal year ended December 31, 2004. The amount of the allocation is a
percentage of base salary and bonus earned for the prior year and ranges from 0%
to 55%, based on performance. Each account will fully vest on July 1, 2006 and
will be paid out in cash, subject to the attainment of pre-established
performance criteria for each performance period. In the event the performance
criteria is not met in any period, the award for that period is forfeited. For
the nine-month period ended December 31, 2004, the performance criteria was
based on the attainment of budgeted EPS. The performance criteria for the nine
months ended December 31, 2004 was met, and the participants were credited the
following amounts in accounts under the 2004 Mid-Term Executive Retention
Program:

Executive Officer 2004 Allocation 2004 Stock
Credit Allocation Allen F. Wise (former Chief Executive Officer
and President $ 1,677,500  $ 838,750  Dale B. Wolf, Chief Executive Officer
$    680,000  $ 340,000  Thomas P. McDonough, President $    680,000  $ 340,000 
Harvey C. DeMovick, Jr $    255,000  $ 127,500  Bernard J. Mansheim, M.D
$    193,750  $   96,875 


OTHER BENEFIT PLANS AND ARRANGEMENTS

In addition to their base salaries and bonuses, the Company’s Chief Executive
Officer and four most highly compensated executive officers are also eligible
to:

o  

Participate in the Company’s long-term incentive plan under its 2004 Incentive
Plan, a copy of which is filed herewith as Exhibit 10.22 to this Annual Report
on Form 10-K for the fiscal year ended December 31, 2004, which can be in the
form of stock options, restricted stock or cash; and


o  

Participate in the Company’s Supplemental Executive Retirement Plan, a copy of
which is filed herewith as Exhibit 10.36 to this Annual Report on Form 10-K for
the fiscal year ended December 31, 2004.